Penoyar, C. J.
¶23 (concurring in part, dissenting in part) — I concur with the majority in every respect but one: I respectfully dissent from the majority’s conclusion that insufficient evidence supports Stribling’s conviction for sexual exploitation of a minor (count I). I would affirm this conviction.
¶24 As the majority points out, our Supreme Court has found that the relevant subsection of the sexual exploitation of a minor statute, RCW 9.68A.040(l)(b), is not facially ambiguous. State v. Chester, 133 Wn.2d 15, 21, 940 P.2d 1374 (1997). “The statute sets out the elements of the offense, making it a crime to (1) aid, invite, employ, authorize or cause a minor to (2) engage in sexually explicit conduct (3) knowing that the conduct will be photographed.” Chester, 133 Wn.2d at 22. Here, the State presented evidence that Stribling invited a minor to take nude photographs of herself and to send them to him for the *880purpose of his sexual stimulation. See former RCW 9.68A-.011(3)(e) (2002) (“Sexually explicit conduct” includes “[exhibition of the genitals or unclothed pubic or rectal areas of any minor, or the unclothed breast of a female minor, for the purpose of sexual stimulation of the viewer”). Stribling’s conduct clearly falls within the ambit of the statute.7
¶25 But the majority finds the proof lacking in two regards. First, the majority concludes that Stribling did not commit sexual exploitation of a minor because the minor refused to accept his invitation. The majority bases its conclusion on Chester’s interpretation of the statute’s “aids, invites, employs, authorizes or causes” element: “ 'Each of these words is an active verb. Each requires some affirmative act of assistance, interaction, influence or communication on the part of a defendant which initiates and results in a child’s display of sexually explicit conduct.’ ” Majority at 874 (quoting Chester, 133 Wn.2d at 22).
¶26 The issue in Chester was whether the defendant’s interactions with the minor victim fulfilled the “aids, invites, employs, authorizes or causes” element of RCW 9.68A.040(1)(b). See 133 Wn.2d at 22-23. There, the defendant secretly filmed the minor victim while she was unclothed. Chester, 133 Wn.2d at 17. There is no indication that the State attempted to prove that the defendant in that case aided, invited, employed, or authorized the victim to do anything. Although the Chester court discussed all five action verbs in the statute, it appears that the discussion of *881any verb other than “cause” was dicta. See, e.g., Chester, 133 Wn.2d at 21 (“The question before us is whether the statute prohibits a person from filming a nude child, without the child’s knowledge and where the exhibition of nudity is accomplished without the involvement of the defendant.”). Because a “cause” is not such without a “result,” it was entirely logical for the Supreme Court to require a result in those circumstances.
¶27 But by requiring a “result” in a case, like this one, that turns on whether a defendant invited the minor to engage in sexually explicit conduct, the majority has, in effect, added an element to RCW 9.68A.040(l)(b). A defendant’s invitation is no longer enough under the statute; the minor must accept the invitation. This is inconsistent with Chester’s definition of “invite” (“to request the participation or presence of a person”), which rightly focuses on the defendant’s actions and not on the victim’s response. 133 Wn.2d at 22 (citing Webster’s Third New International Dictionary 1190 (1986)). Because Chester’s “result” language is dicta in the context of a defendant’s invitation, and because Stribling’s repeated invitations to the victim to take nude photographs of herself clearly fit the Webster’s definition of “invite” that our Supreme Court approved in Chester, I would hold that the State’s evidence was sufficient to convict Stribling under RCW 9.68A.040(l)(b).
¶28 I also disagree with the majority’s second rationale, which concludes that the State cannot prove the element of “knowing that such conduct will be photographed” until the conduct is actually photographed. RCW 9.68A.040(l)(b). The majority correctly points out that “will be” has a different meaning than “could be.” Majority at 875. But I cannot agree with the majority’s conclusion that “will be” means “has been.” Here, Stribling specifically invited the victim to create the photographs. Thus, he knew that if the victim accepted his invitation, she would create the photographs. This satisfies RCW 9.68A.040(l)(b)’s knowledge element. By construing the knowledge element to require *882the minor to accept the invitation, the majority writes “invite” out of the statute.
¶29 The jury accepted the State’s proof that Stribling invited the victim to take nude photographs of herself. He is guilty under the plain language of the statute.

 Stribling’s e-mails make clear that he wanted the victim to take the photographs for the purpose of his sexual stimulation. In an e-mail from March 11, 2008, he wrote to the victim, “I [haven’t] had sex in 2 years now. We (humans) have needs that we need to meet. What would you do to meet my needs?” Ex. 43. Later that day, he asked the victim via e-mail whether she would perform specific sexual acts if they were together. After she replied “maybe,” Stribling asked, “Since we aren’t close to each other, what can you do? Can you send some pictures?” Ex. 45-46,48. When the victim emphasized that she would not take nude photographs, Stribling responded, ‘Well, I want the pictures to help me out with my needs.” Ex. 49. When the victim continued to resist his request, Stribling wrote to her, “I just want you to help me since we aren’t close enough to help me [sic] in person.” Ex. 57.